                                         Case 4:18-cv-03812-HSG Document 191 Filed 02/24/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEARSOURCE HOLDINGS, LLC,                          Case No. 18-cv-03812-HSG
                                   8                    Plaintiff,                          ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTIONS TO
                                   9             v.                                         FILE UNDER SEAL
                                  10     GOOGLE LLC,                                        Re: Dkt. Nos. 164, 166
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are Defendant’s administrative motion to file under seal

                                  14   documents related to its motion in limine to exclude Plaintiff’s expert. Dkt. No. 164. Also

                                  15   pending is Plaintiff’s administrative motion to file under seal documents related to its opposition

                                  16   to Defendant’s motion in limine. Dkt. No. 166. The Court GRANTS both motions for the

                                  17   reasons described below.

                                  18     I.   LEGAL STANDARD

                                  19          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  21   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  22   common law right ‘to inspect and copy public records and documents, including judicial records

                                  23   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  24   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  25   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  26   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  27   general history of access and the public policies favoring disclosure, such as the public interest in

                                  28   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                         Case 4:18-cv-03812-HSG Document 191 Filed 02/24/21 Page 2 of 4




                                   1   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                   2   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   3   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   4   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   5   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   6   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   7   without more, compel the court to seal its records.” Id.

                                   8          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   9   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  10   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  11   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  12   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a
Northern District of California
 United States District Court




                                  13   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  14   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  15   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  16          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  17   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  18   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  19   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  20   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  21   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  22   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  23   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  24    II.   DISCUSSION
                                  25          Because Defendant’s motion in limine is not a dispositive motion, the Court applies the

                                  26   lower good cause standard.

                                  27          The current sealing requests seek to seal information that contain confidential business and

                                  28   financial information relating to the operations of Defendant. See Dkt. No. 164 at 1-2; Dkt. No.
                                                                                          2
                                            Case 4:18-cv-03812-HSG Document 191 Filed 02/24/21 Page 3 of 4




                                   1   166-3 at 2; Dkt. No. 166-5 at 1-2. The Court previously granted some of the sealing requests

                                   2   seeking to seal materially identical information that was attached to Defendant’s motion for

                                   3   summary judgment and thus subject to the more stringent “compelling reason” standard. See Dkt.

                                   4   No. 174. The Court previously found that Defendant had narrowly tailored its proposed

                                   5   redactions to protect only the information that is sealable. See Civil L.R. 79-5(b); Dkt. No. 174.

                                   6   In these motions as well, Defendant and Plaintiff propose limited redactions of only the

                                   7   information that the Court has previously found to be sealable.

                                   8           Further, the parties’ filed a joint motion for dismissal on September 30, 2020, and the case

                                   9   was subsequently terminated without a ruling on the motion in limine. Dkt. No. 186; Dkt. No.

                                  10   189. Thus, these documents are unrelated to the public’s understanding of the judicial

                                  11   proceedings in this case, and the public’s interest in disclosure of these documents is minimal

                                  12   given that the Court will not rule on Defendant’s motion in limine. See In re iPhone Application
Northern District of California
 United States District Court




                                  13   Litig., No. 11-MD-02250-LHK, 2013 WL 12335013, at *2 (N.D. Cal. Nov. 25, 2013) (“The

                                  14   public’s interest in accessing these documents is even further diminished in light of the fact that

                                  15   the Court will not have occasion to rule on Plaintiffs’ Motion for Class Certification.”).

                                  16   Accordingly, because the documents divulge confidential business and financial information

                                  17   unrelated to the public’s understanding of the judicial proceedings in this action, the Court finds

                                  18   that there is good cause to file the documents under seal. See Economus v. City & Cty. of San

                                  19   Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3, 2019) (finding

                                  20   compelling reason to seal because the sealing request divulges sensitive information no longer

                                  21   related to the case); In re iPhone, 2013 WL 12335013 (same); Doe v. City of San Diego, No. 12-

                                  22   CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14, 2014) (exhibit’s disclosure of

                                  23   personal information and irrelevance to the matter are compelling reasons to seal the exhibit).

                                  24   III.    CONCLUSION
                                  25           The Court GRANTS Defendant’s and Plaintiff’s administrative motions to file under seal.

                                  26   Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative

                                  27   //

                                  28   //
                                                                                         3
                                         Case 4:18-cv-03812-HSG Document 191 Filed 02/24/21 Page 4 of 4




                                   1   motions are granted will remain under seal.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: 2/24/2021

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
